      8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 1 of 11 - Page ID # 29



                              UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEBRASKA


 KARMELL L. SANDERS, an                         Case No.: 8:19-cv-00255
 individual,

          Plaintiff,

 v.

 TYSON PROCESSING SERVICES,
 INC., a corporation,

         Defendant.



                Consent Motion for Leave to Amend Complaint to Remove Party

         Plaintiff Karmell L. Sanders respectfully requests to amend her complaint to remove

Ramon Arambula, Jr. as a defendant to this action. Pursuant to Federal Rule of Civil Procedure

15(a)(2), Plaintiff has obtained the written consent of the Defendant for this amendment.

Amendments to the complaint are limited to the removal of Ramon Arambula, Jr. as a defendant

and any references to Ramon Arambula, Jr. as a defendant. An unsigned copy of the First

Amended Complaint is attached hereto.



Dated August 13, 2019

                                             Respectfully submitted,

                                                   /s/ Derek Jordan___
                                                 Derek Jordan TN: 034299
                                                 Attorney for Plaintiff Karmell L. Sanders
                                                 Barnes Law
                                                 601 South Figueroa Street, Suite 4050
                                                 Los Angeles, California 90017
                                                 Telephone: (310) 510-6211
                                                 Facsimile: (310) 510-6225
                                                 E-mail: derekjordan@barneslawllp.com
   8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 2 of 11 - Page ID # 30




                                       Certificate of Service


       I certify that on August 12, 2019, I electronically filed the foregoing document with the

clerk of court using the court’s electronic filing system, which will notify the following

participants:



Marcia A. Washkuhn
Kutak, Rock Law Firm – Omaha
1650 Farnam Street
Omaha, NE. 68102
Marcia.Washkuhn@kutarock.com




                                                       Respectfully submitted,

                                                         /s/ Derek Jordan___
     8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 3 of 11 - Page ID # 31



Derek A. Jordan., TN: 034299
BARNES LAW
601 South Figueroa Street, Suite 4050
Los Angeles, California 90017
Telephone: (310) 510-6211
Facsimile: (310) 510-6225
E-mail: derekjordan@barneslawllp.com

Attorneys for Plaintiff KARMELL L. SANDERS

                          UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEBRASKA



KARMELL L. SANDERS, an             )    Case No.: 8:19-cv-00255
individual,                        )
                                   )    FIRST AMENDED COMPLAINT FOR
         Plaintiff,                )    DAMAGES:
                                   )
v.                                 )
                                   )         1. VIOLATION OF TITLE VII OF
TYSON PROCESSING                   )            THE CIVIL RIGHTS ACT OF
SERVICES, INC., a corporation,     )            1964 including but not limited
                                   )            to Hostile Workplace,
        Defendant.                 )            Retaliatory Discharge, and
                                   )            Quid Pro Quo Sexual
                                   )            Harassment.
                                   )
                                   )
                                   )    (Jury Trial Demanded)
                                   )
                                   )
                                   )
                                   )
                                   )
8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 4 of 11 - Page ID # 32



                                       INTRODUCTION

1. This is an action arising under 42 U.S.C. § 1983, Title VII of the Civil Rights Act of 1964,

   alleging, among other things, that Defendant Tyson Processing Services, Inc (“Tyson”)

   knew and allowed of sexually harassing conduct by its HR Manager against plaintiff; the

   failure of Tyson’s employees or the company generally to take appropriate action to

   correct HR Manager’s behavior; the resultant subjection of Plaintiff to a working

   environment where sexual compliance was made a condition of employment, and; for

   retaliating against Plaintiff for her rightful exercise of her legal rights by terminating her

   employment.


                                           PARTIES


2. Plaintiff KARMELL L. SANDERS (“Plaintiff”) is female, and at all times relevant to this

   action, an individual of the age of majority, residing in the State of Nebraska, County of

   Bellevue.

3. Defendant TYSON PROCESSING SERVICES, INC., (“Tyson”) is, and at all relevant

   times to this action, is a corporation employing more than 15 individuals, located and

   operating a facility in Omaha, Nebraska, that employed Plaintiff.


                   COMPLIANCE WITH PRE-SUIT REQUIREMENTS


4. On May 1, 2018, Plaintiff timely submitted a signed and notarized Charge of

   Discrimination, at the Omaha office of the United States Equal Employment Opportunity

   Commission (the “EEOC”). Said Charge of Discrimination alleged that Defendant Tyson

   Foods, Inc. (“Tyson”) discriminated against Plaintiff on the basis of sex and retaliation for

   Plaintiff’s rightful exercise of her legal rights.
8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 5 of 11 - Page ID # 33



5. On March 19, 2019, Plaintiff received a Notice of Right to Sue letter signed by Lloyd J.

   Vasquez, Jr., Acting District Director of the EEOC. A true and correct copy of said

   Notice of Right to Sue letter, and original complaint, is attached as Exhibit A.


                                JURISDICTION AND VENUE


6. Venue is proper in this Court under 28 United States Code (“U.S.C.”) Section 1331, as it

   is a civil action arising under the Constitution, laws, or treaties of the United States, and

   as the acts that caused Plaintiff’s damages as alleged herein occurred in Omaha,

   Nebraska, within the jurisdiction of this Court.


                       FACTS COMMON TO ALL CAUSES OF ACTION


7. Plaintiff, an adult female, was an employee of Tyson from September 10, 2012 to March

   27, 2018.

8. Plaintiff’s most recent position was as a Staff Nurse Manager.

9. Beginning on or around August 2016, Plaintiff was sexually harassed by a male Tyson

   employee named Ramon Arambula, Jr.

10. Arumbula’s title was Human Resources Manager.

11. Ramon Arambula, Jr. (“HR Manager”) would harass, intimidate, and threatened plaintiff

   with unwanted physical and emotional contact.

12. On at least one occasion HR Manager touched both of Plaintiff’s sides and her hips in a

   sexual manner.

13. On at least one occasion HR Manager would say that he wanted Plaintiff to go to Mexico

   with him after he retired.

14. On at least one occasion HR Manager showed Plaintiff pornographic pictures on his

   phone, telling Plaintiff he masturbated to the pornographic phone pictures that reminded

   him of Plaintiff.
8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 6 of 11 - Page ID # 34



15. On at least one occasion HR Manager told Plaintiff that if she wasn’t “nice to HR” then

   her overtime might be cut.

16. This and similar conduct by HR Manager continued almost daily and Plaintiff complained

   about it to Tyson employee Julie Wrigley, a District Manager, on or about July 21, 2017.

17. Upon information and belief, HR Manager was instructed by Tyson not to engage in any

   communication with Plaintiff when Plaintiff was alone on the company premises.

18. On or around February 2018, HR Manager began sexually harassing Plaintiff again.

19. HR Manager would approach Plaintiff when she was alone at work, including

   approaching plaintiff from behind and whispering in Plaintiff’s ear in a sexual manner.

20. Plaintiff complained about HR Manager’s renewed sexual harassment the same month

   (February 2018) to Director of Ethics Tracy Poyer.

21. No action was taken by Tyson regarding Plaintiff’s complaints about HR Manager’s

   renewed sexual misconduct.

22. During her employment, and in a desperate attempt to resolve the hostile and pervasive

   harassment Plaintiff was subjected to by defendant, Plaintiff reported the behavior to the

   Tyson employee hotlines, to Human Resources via the HR Manager, the Tyson

   Chaplain, Tyson employees or agents, including but not limited to, Nyi Aung, Noe

   Garcia, Tamara Luccini, Clarissa Galvin, Maggie Shimerdla, Nick Jarescke, Rick

   Weigman, Rebeccay Hoy, Linda Ellis, Kurt Shrock, Terri Poyer, Brian Chrisman and

   Valerie Emswiler.

23. On or around February 9, 2018, Plaintiff complained to HR Manager as Tyson’s director

   of Human Resources at Plaintiff’s workplace, regarding how Valerie Emswiler, a Nurse

   Manager employee of Tyson, inappropriately handled a worker’s compensation issue.

24. On or around March 27, 2018, Kurt Schrock, Head of HR of Tyson, and Tammy Luccini,

   Area District Nurse Manager of Tyson, contacted Plaintiff and informed Plaintiff that her
8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 7 of 11 - Page ID # 35



   employment was being terminated for insubordination due to Plaintiff’s complaints

   regarding Valerie Emswiler.

25. Upon information and belief, Tyson terminating Plaintiff’s employment were a pretext to

   cover up the sexual misconduct of HR Manager and the hostile workplace created and

   allowed by defendant Tyson, and in retaliation for Plaintiff’s rightful complaints against

   HR Manager and Emswiler alleged above.

26. Plaintiff’s claim of gender-based discrimination arises from the above allegations of

   sexually harassing conduct by HR Manager; the failure of Tyson’s employees or the

   company generally to take appropriate action to correct HR Manager’s behavior; the

   resultant subjection of Plaintiff to a working environment where sexual compliance was

   made a condition of employment, and; for retaliating against Plaintiff for her rightful

   exercise of her legal rights by terminating her employment.

27. HR Manager’s sexually discriminatory conduct, while acting in the course and scope of

   his employment with Tyson, created a work environment extremely detrimental to

   Plaintiff’s emotional and physical health, interfered with Plaintiff’s work performance, and

   caused Plaintiff acute emotional distress.

28. At all relevant times during her employment with Tyson, Plaintiff’s performance was

   satisfactory or better.




                               FIRST CAUSE OF ACTION

                                 HOSTILE WORKPLACE

           VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964


29. Plaintiff realleges and incorporates by reference each allegation contained in the

   preceding paragraphs as if fully set forth herein.
8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 8 of 11 - Page ID # 36



30. Defendant Tyson has intentionally violated Title VII by discriminating against Plaintiff on

   the basis of her sex by allowing a hostile work environment to develop, spread and

   persist. Tyson permitted HR Manager to sexually harass Plaintiff throughout her tenure

   at Tyson and failed to remedy the harassment when Plaintiff complained.

31. HR Manager’s harassment of Plaintiff materially and detrimentally affected Plaintiff’s

   employment.

32. As a result of the harassment and the hostility of the workplace, Plaintiff suffered

   damages.


                              SECOND CAUSE OF ACTION

                       SEXUAL HARASSMENT, QUID PRO QUO

            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964


33. Plaintiff realleges and incorporates by reference each allegation contained in the

   preceding paragraphs as if fully set forth herein.

34. HR Manager’s threat that Plaintiff’s overtime was contingent upon Plaintiff accepting HR

   Manager’s unwanted touch and harassment and proposals constitutes quid pro quo

   sexual harassment.

35. Defendant has intentionally discriminated against Plaintiff on the basis of her sex and

   gender by permitting HR Manager to engage in quid pro quo sexual harassment, which

   detrimentally affected Plaintiff’s employment, in violation of Title VII.


                               THIRD CAUSE OF ACTION

                             RETALIATORY TERMINATION

            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964


36. Plaintiff realleges and incorporates by reference each allegation contained in the

   preceding paragraphs as if fully set forth herein.
8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 9 of 11 - Page ID # 37



37. Plaintiff engaged in protected activity by filing a complaint and informing multiple parties,

   including District Manager Julie Wrigley, Director of Ethics Tracy Poyer, and Tyson’s

   Director of HR at the Plaintiff’s plant, Arambula, the Tyson Chaplain, the Tyson

   employee hotlines, and other employees, regarding the sexual harassment and

   employment discrimination that she was experiencing.

38. Defendant was aware of Plaintiff’s protected activity.

39. Defendant intentionally retaliated against Plaintiff for engaging in protected activity by

   terminating her employment under false unrelated pretenses.

40. Defendant has violated Title VII by intentionally retaliating against Plaintiff because she

   was engaged in protected activity.

41. As a result of this retaliation, Plaintiff has suffered damages.


                              FOURTH CAUSE OF ACTION

                               WRONGFUL TERMINATION

             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964


42. Plaintiff realleges and incorporates by reference each allegation contained in the

   preceding paragraphs as if fully set forth herein.

43. Defendant intentionally violated Title VII by terminating Plaintiff based on her sex and

   gender.

44. As a result of this discrimination, Plaintiff has suffered damages.




                                  PRAYER FOR RELIEF



   Wherefore, Plaintiff respectfully prays for judgment as follows:

A. Declaring that the acts and practices complained of herein are in violation of Title VII;
  8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 10 of 11 - Page ID # 38



   B. Enjoining and permanently restraining defendant Tyson and its agents and employees

        from violating Title VII;

   C. Directing defendant to take such affirmative action as is necessary to ensure that the

        effects of these unlawful employment practices are eliminated;

   D. Directing defendant reinstate Plaintiff to her position at termination and to pay plaintiff

        front pay from the date of judgment until plaintiff is restored to her rightful position, or in

        the amount sufficient to make plaintiff whole without reinstatement and not to exceed five

        hundred thousand dollars;

   E. Directing defendant to pay plaintiff compensatory damages of five hundred thousand

        dollars pursuant to 42 USC § 1981a(b)(3);

   F. Awarding plaintiff the costs of this action, including reasonable attorney’s fees, as

        allowed by 42 USC § 2000e-5(k).

   G. Awarding plaintiff pre- and post- judgment interest; and

   H. For other economic and compensatory damages, in an amount to be determined by

        proof at trial;

   I.   For punitive and exemplary damages as permitted;

   J. For costs of suit incurred herein;

   K. For reasonable attorney’s fees; and

   L. For such other and further relief as this Court deems just and proper.



                                    DEMAND FOR A TRIAL BY JURY



Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff demands a trial by jury

on all claims.
  8:19-cv-00255-JMG-SMB Doc # 9 Filed: 08/13/19 Page 11 of 11 - Page ID # 39



DATED: August 13, 2019                    Respectfully submitted,




                                          ____________________________
                                          Derek Jordan
                                          TN: 034299
                                          Attorney for Plaintiff Karmell L. Sanders
                                          Barnes Law
                                          601 South Figueroa Street, Suite 4050
                                          Los Angeles, California 90017
                                          Telephone: (310) 510-6211
                                          Facsimile: (310) 510-6225
                                          E-mail: derekjordan@barneslawllp.com
